     Case 4:00-cv-00190-O Document 37 Filed 05/11/20               Page 1 of 1 PageID 152


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

PABLO MELENDEZ, JR.,                              §
TDCJ No. 999192,                                  §
                                                  §
               Petitioner,                        §
                                                  §
v.                                                §
                                                  §     No. 4:00-CV-190-O
LORIE DAVIS, Director, Texas                      §
Department of Criminal Justice,                   §
Correctional Institutions Division,               §
                                                  §
               Respondent.                        §

     ORDER EXCUSING RESPONDENT’S COUNSEL FROM PARTICIPATION IN THE
                         HEARING MAY 13, 2020

        This Court has set a hearing for May 13, 2020 (EFC No. 35) to discuss the non-compliance

by Petitioner’s former counsel with this court’s Order issued February 6, 2020. Respondent has

filed a motion (EFC No. 36) requesting to be permitted to appear at the hearing via teleconference

or videoconference.    The Court has attempted videoconference hearings however they have not

all been successful.   Accordingly, after reviewing Respondent’s unopposed motion, the Court

will excuse Respondent’s counsel from any participation in the hearing.

        It is hereby ORDERED that Respondent’s counsel is excused from attending or

participating in the hearing set for May 13, 2020 in this cause.

        SIGNED May 11, 2020.


                                              _____________________________________
                                              Reed O’Connor
                                              UNITED STATES DISTRICT JUDGE
